DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2 and 10 have been amended. Claims 1-16 have been examined.

Response to Arguments
The claim amendments have obviated the prior rejections under 35 USC § 112, which are withdrawn accordingly.
Applicant's arguments on pp. 11-14 filed 9/1/2022 have been fully considered but they are not persuasive. 
On pp. 13-14 of the remarks, Applicant essentially argues that cited art of record Ebadollahi’s “data-driven risk factor” corresponds to the claimed “second potential risk factor”, and as such fails to disclose the claimed performing logistic regression model analysis on the selected potential second risk factors and the physiological condition to obtain second risk factors without considering the plurality of first risk factor. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It should be noted that the rejection does not rely upon Ebadollahi to teach logistic regression. Instead, the rejection turns to cited art of record Gubarev to teach this. Thus, the rejection does not rely solely upon Ebadollahi to disclose the claimed limitations as argued by Applicant, but instead relies upon the combination of Ebadollahi and Gubarev. Therefore, Applicant’s argument is not persuasive.
With respect to Applicant’s suggestion that Ebadollahi’s data-driven risk factor fails to disclose fails to provide a “processing of extracting a second risk factor,” it is noted that as provided in the rejection, Ebadollahi analyses "Personal Data" 102 in order to identify risk factors. That is, the claimed "potential second risk factors" can be interpreted according to Ebadollahi's "Personal Data," while the claimed "second risk factors" can be interpreted according to Ebadollahi's "data driven risk factors." A broad but reasonable interpretation allows Ebadollahi to teach the claimed limitations. As indicated in the rejection and noted above, Ebadollahi does not disclose analysis of the personal data using logistic regression. However, this is taught by Gubarev. 
Further arguments on p. 14 of the remarks are based upon previous arguments and are not persuasive for the same reasons presented above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-7, 9-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0282390 by Ebadollahi et al. (“Ebadollahi”) in view of U.S. Patent Application Publication 20160371432 by Rabinowitz et al. (“Rabinowitz”), “Construction prognostic of models in the automated system of complex medical monitoring” by Gubarev et al. (“Gubarev”) and U.S. Patent 10,366,791 to Thiagarajan et al. (“Thiagarajan”).

In regard to claim 1, Ebadollahi discloses:
1. A method for determining an evaluation factor for a physiological condition, comprising steps of: 
obtaining a plurality of first risk factors based on knowledge for a physiological condition; See Ebadollahi, ¶ 0016, e.g. “a number of knowledge based risk factors may be received that are identified based on at least one of user input and knowledge sources.” Also see ¶ 0026, e.g. “Knowledge source 106 may be parsed and/or user input 108 may be received to identify knowledge based risk factors 110.” Also see ¶ 0060, e.g. “Knowledge sources may include, for example, veracious sources of information such as publications, medical literature, results of clinical trials, etc.”
obtaining a plurality of potential second risk factors based on clinical data for the physiological condition; See Ebadollahi, Fig. 1, element 102 “Personal Data.” Also see ¶ 0016, e.g. “A number of data driven risk factors may be received that are identified based on personal data.” Also see ¶ 0025, e.g. “Personal data 102 may include, for example, electronic health records indicating diagnosis information, medication information, lab results, vital information, etc.”
Ebadollahi does not expressly disclose selecting possibly valuable potential second risk factors from the plurality of potential second risk factors by cleaning data and filling missing data, and However, this is taught by Rabinowitz. See Rabinowitz ¶ 0064, e.g. “To clean genetic data may refer to the act of taking imperfect genetic data and correcting some or all of the errors or fill in missing data at one or more loci.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ebadollahi’s data with Rabinowitz’s cleaning and filling in order to facilitate diagnosis as suggested by Rabinowitz (see ¶ 0017).
performing … model analysis on the selected potential second risk factors and the physiological condition to obtain second risk factors without considering the plurality of first risk factors; See Ebadollahi, Fig. 1, element 104 “Data driven risk factors.” Also see ¶ 0016, e.g. “The number of data driven risk factors and the number of knowledge based risk factors may be modeled as an objective function. In one embodiment, the objective function includes a linear regression objective under square loss.” Also see ¶ 0025, e.g. “Personal data 102 may be processed to identify data driven risk factors 104 using feature selection techniques. Personal data 102 may include, for example, electronic health records indicating diagnosis information, medication information, lab results, vital information, etc.” See ¶ 0027, e.g. “In one embodiment, the SOR method is applied to select data driven risk factors.” Note that “SOR” is a form of regression. Also see ¶ 0035, e.g. “Data processing module 216 is configured to identify data driven risk factors using feature selection techniques from personal data 210. For example, in one embodiment, risk factors that are highly correlated with the disease condition of interest may be selected by data processing module 216.” Also see ¶ 0037, e.g. “In a particularly useful embodiment, augmentation module 218 applies the SOR model. The SOR model ensures that the data driven risk factors are highly predictive of the adverse condition of interest.” Also see ¶ 0043, e.g. “The objective function may be represented as a linear regression problem.” Also note the combination with Rabinowitz as cited above. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ebadollahi’s data with Rabinowitz’s selected cleaning and filling data in order to facilitate diagnosis as suggested by Rabinowitz (see ¶ 0017).
Ebadollahi does not expressly disclose logistic regression. However, Gubarev teaches this. See Gubarev, bottom right column on p. 191, e.g. “The method of logistical regress (LR) is applied for forecasting conditions of an object [4, 5] connected with a finding average value of dependence of aposterior probabilities p(A) of development j-st, j =l,k, of diseases for L years from the influence of m risk factors [6]. H”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Gubarev’s logistic regression with Ebadollahi’s risk factors in order to provide a forecast probability for risk factors as suggested by Gubarev.
calculating, for each of the first risk factors, respective correlation … between the first risk factor and the plurality of second risk factors to determine correlation between the first risk factors and the second risk factors; and See Ebadollahi ¶ 0037, e.g. “In a particularly useful embodiment, augmentation module 218 applies the SOR model. The SOR model ensures that the data driven risk factors are highly predictive of the adverse condition of interest. The SOR model further ensures that there is little to no correlation between the data driven risk factors and the knowledge driven risk factors, so that the data driven risk factors do indeed contribute to new understanding of the condition and potentially lead to new treatment or management options.”
Ebadollahi does not expressly disclose correlation coefficients. However, this is taught by Thiagarajan. See Thiagarajan col. 4, lines 44-54, e.g. “In the correlation phase, as described in greater detail below, a correlation matrix may be generated to allot a correlation value "r" to each attribute for a disease. … correlation coefficient may be calculated.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Thiagarajan’s coefficients with Ebadollahi’s correlation in order to assist in determining a risk as suggested by Thiagarajan (see at least Fig. 3).
determining, based on the correlation between the first risk factors and the second risk factors, at least one first risk factor and at least one second risk factor that are valuable for the physiological condition to be evaluation factors for the physiological condition. See Ebadollahi ¶ 0034, e.g. “Validating may include removing risk factors from further consideration that are found to be irrelevant based on statistical data. For example, in one embodiment, irrelevant risk factors may include risk factors with a small variance or low correlation.”

In regard to claim 2, Ebadollahi and Gubarev also teach:
2. The method of claim 1, wherein a calculation formula for performing logistic regression model analysis on the potential second risk factors is: 
                
                    F
                    
                        
                            x
                        
                    
                    =
                    
                        
                            
                                
                                    ⅇ
                                
                                
                                    t
                                
                            
                        
                        
                            
                                
                                    1
                                    +
                                    
                                        
                                            ⅇ
                                        
                                        
                                            t
                                        
                                    
                                
                            
                        
                    
                     
                    =
                    
                        
                            1
                        
                        
                            
                                
                                    1
                                    +
                                    
                                        
                                            ⅇ
                                        
                                        
                                            -
                                            t
                                        
                                    
                                
                            
                        
                    
                     
                
            ,
where t reflects a sum of the potential second risk factors weighted by regression coefficients of the logistic regression model corresponding to the potential second risk factors. See Gubarev, bottom right column on p. 191, depicting a similar logistic regression equation and analysis utilizing a sum of coefficients. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Gubarev’s logistic regression equation with Ebadollahi’s risk factors in order to provide a forecast probability for risk factors as suggested by Gubarev.

In regard to claim 3, Ebadollahi and Thiagarajan also teach:
3. The method of claim 1, wherein the correlation coefficient r between the first risk factor and the second risk factors is calculated using a calculation formula: 
                
                    r
                    =
                     
                    
                        
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    (
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                    -
                                    
                                        
                                            x
                                        
                                        -
                                    
                                    )
                                    (
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                    -
                                    
                                        
                                            y
                                        
                                        -
                                    
                                    )
                                
                            
                        
                        
                            
                                
                                    
                                        ∑
                                        
                                            i
                                            =
                                            1
                                        
                                        
                                            n
                                        
                                    
                                    
                                        
                                            
                                                (
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        i
                                                    
                                                
                                                -
                                                
                                                    
                                                        x
                                                    
                                                    -
                                                
                                                )
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        ∑
                                        
                                            i
                                            =
                                            1
                                        
                                        
                                            n
                                        
                                    
                                    
                                        
                                            
                                                (
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        i
                                                    
                                                
                                                -
                                                
                                                    
                                                        y
                                                    
                                                    -
                                                
                                                )
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    
                
            
where X=(x1, x2, …, xn) and Y=(y1, y2, …, in) are first risk factor data and second risk factor data, respectively, x and y are average values of X and Y, respectively, and n is the number of samples for the first risk factor and the number of samples for the second risk factor. See Thiagarajan, col. 4, lines 55-60, depicting the formula for the sample correlation coefficient. Note that Thiagarajan’s formula is simply a rearranged form of the claimed formula as discussed with regard to Pearson’s correlation coefficient at https://en.wikipedia.org/wiki/Pearson_correlation_coefficient (see Eq. 3 as well as the rearranged form which corresponds to Thiagarajan’s equation).

In regard to claim 5, Ebadollahi also discloses:
5. The method of claim 1, wherein the plurality of first risk factors based on knowledge comprise evaluation factors extracted from medical journals or literature that have been used for evaluating the physiological condition; and See Ebadollahi, ¶ 0060 as cited above.
the plurality of second risk factors based on clinical data comprise at least one of personal general information, clinical diagnostic information, drug information, laboratory information and physiological index information. See Ebadollahi, ¶ 0025 as cited above.

In regard to claim 6, parent claim 2 is addressed above. All further limitations have been addressed in the above rejection of claim 5.

In regard to claim 7, parent claim 3 is addressed above. All further limitations have been addressed in the above rejection of claim 5.

In regard to claim 9, Ebadollahi discloses:
9. An apparatus for determining an evaluation factor for a physiological condition, comprising: a storage device; and one or more processors coupled to the storage device, wherein the storage device is configured to store computer-executable instructions for causing the one or more processor to: See Fig. 2, depicting an apparatus with storage 212 and processor 224. Also see ¶ 0023, e.g. “computer program instructions.”
All further limitations of claim 9 have been addressed in the above rejection of claim 1.

In regard to claim 10, parent claim 9 is addressed above. All further limitations have been addressed in the above rejection of claim 2.

In regard to claims 11 and 13-15, parent claim 9 is addressed above. All further limitations have been addressed in the above rejections of claims 3 and 5, respectively.

Claims 4, 8, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ebadollahi, Rabinowitz, Gubarev, and Thiagarajan as applied above, and further in view of U.S. Patent Application Publication 20140058743 by Snider et al. (“Snider”).

In regard to claim 4, Ebadollahi as modified does not expressly teach:
4. The method of claim 1, wherein the first risk factor and the second risk factor between which the correlation coefficient is smaller than 0.7 are determined to be the evaluation factors for the physiological condition. However, this is taught by Snider. See Snider, ¶ 0123, e.g. “the markers included in the model are mutually exclusive (independent or not co-linear; a correlation coefficient around 0.7 or higher is usually considered as evidence of colinearity).” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Snider’s coefficient value with the correlation coefficients of Ebadollahi and Thiagarajan in order to ensure that the factors are mutually exclusive as suggested by Snider.

In regard to claim 8, parent claim 4 is addressed above. All further limitations have been addressed in the above rejection of claim 5.

In regard to claims 12 and 16, parent claim 9 is addressed above. All further limitations have been addressed in the above rejections of claims 4 and 5, respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D. Rutten/            Primary Examiner, Art Unit 2121